Citation Nr: 0805480	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05 35-5877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to June 
1962.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 2005 rating decision 
rendered by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran does not have a diagnosis of vertigo. 


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION
        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in November 2004, prior to the initial adjudication of 
the claim.  While the letter provided adequate notice with 
respect to the evidence necessary to establish entitlement to 
service connection, it did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service 
records and pertinent post service medical records have been 
obtained.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

				Factual Background

The veteran served on active duty during the Korean War and 
during peacetime.  The veteran's service medical records are 
negative for complaints of, treatment for, or findings of 
vertigo or any neurologic problems other than hearing loss, 
tinnitus and myopia .  In fact, at separation the veteran 
denied dizziness and reported that, despite being hard of 
hearing, he was in good health.  The neurologic evaluation 
and the general evaluation of the ears were normal.  In 1962, 
he filed a claim for compensation.  No reference was made to 
vertigo o imbalance.  In December 1969, a private examination 
disclosed that the neurologic evaluation was grossly within 
normal limits.

The veteran filed a claim for service connection for vertigo 
in September 2004.  Private post service medical records show 
that between October 1997 and July 1999 the veteran 
complained of ear infection and blockage.  In July 1999, the 
veteran complained of pain in his left ear.  He had a micro 
ear examination conducted and debris was removed without 
difficulty.  Following removal, normal appearing ear canals, 
eardrums, and middle of ear with no sign of ear infection was 
noted.  

In an August 2001 compensation and pension audiological 
examination, the veteran reported a history of ear infections 
and occasional dizzy spells in which he felt light-headed.  
However, he denied nausea or vomiting.  In a January 2005 
compensation and pension audiological examination, the 
veteran reported that he sustained an ear infection about a 
month ago.  The examiner noted that vertigo is a chronic 
spinning which can be objective or subjective.  The examiner 
further noted that the veteran reported that he experienced 
occasional unsteadiness, but he denied dizziness and vertigo.  

In a May 2005 outpatient treatment record, it was noted that 
the veteran had a history of an imbalance feeling and that he 
reported that every time he walked he felt like he did not 
have the correct balance.  It was noted that the veteran did 
not have vertigo or light headed sensation.  In a September 
2005 outpatient treatment visit, the veteran complained of 
tinnitus and it was noted that he had a chronic history of 
imbalance.  The examiner noted "no vertigo" and no 
vestibular weakness.  

In an October 2005 dizziness survey issued by a private Ear, 
Nose and Throat (ENT) Hearing center, the veteran reported 
light headedness, imbalance, dizziness, trouble walking and 
ear pain.  However, he denied loss of consciousness, tendency 
to fall, objects spinning around him, headache, and nausea 
and vomiting.  In November 2005, private physician, Dr. E. 
Daryl B diagnosed the veteran with tinnitus, dizziness and 
giddiness, and sensorineural hearing loss.  A diagnosis of 
vertigo was not given.  

The veteran was afforded a VA compensation and pension 
examination for vertigo in June 2006.  The veteran reported 
that he sustained some hearing loss and tinnitus from heavy 
artillery firing in service.  He also reported that he 
noticed some light-headedness about three to four years ago, 
particularly when getting out of bed in the morning.  The 
veteran denied nausea and earaches in connection with the 
light headedness.  He also denied that the surroundings or 
the floor were moving.  He reported itching in the canals 
from time to time.  It was noted that the veteran wore 
hearing aids and that he had diabetes mellitus type 2 for the 
last ten years.  The veteran's examination was negative 
except for the hearing aids.  It was noted that his reflexes 
were normal bilaterally and he had a negative Babinski 
bilaterally.  The veteran was diagnosed with light-headedness 
secondary to multifactors, diabetic peripheral neuropathy 
causing unsteadiness, and no true vertigo secondary to ear 
disease.  

        Legal Criteria 
        
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  Service connection for certain diseases, 
such as an organic diseases of the nervous system, may be 
established by showing that the disorder manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2007).  



					Analysis
Although the veteran served in a war zone, he has not 
asserted that he developed vertigo or a balance problem in 
service.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
are not applicable.  The Board notes that the veteran is 
service connected for bilateral hearing loss and tinnitus.  
The Board does accept that the veteran was exposed to noise 
during service.   The veteran has alleged that he is entitled 
to service connection for vertigo.  After review of the 
record, the Board finds against the veteran's claim.  

Based on the evidence provided, the Board finds that service 
connection for vertigo is not warranted.  In this regard, the 
Board notes that a key element to establishing service 
connection is to show that the veteran has the claimed 
disability.  See Cohen, supra. at 137.  At this time, there 
is no competent evidence that the veteran has vertigo.  
Although the veteran reported light-headedness, dizziness, 
ear pain and unsteadiness to both VA and private health care 
providers, the veteran has not been diagnosed with vertigo.  
VA outpatient treatment records show that the veteran 
complained of imbalance and ear pain, but an assessment of 
"no vertigo" was given.  The veteran denied dizziness and 
vertigo in his January 2005 compensation and pension 
audiological examination.  In the June 2006 compensation and 
pension vertigo examination, the veteran was diagnosed with 
light-headedness secondary to multifactors, diabetic 
peripheral neuropathy causing unsteadiness, and no true 
vertigo secondary to ear disease.  Moreover, the veteran's 
private phyisican, Dr. B, gave him a diagnosis of hearing 
loss, dizziness and giddiness, and tinnitus.  However, a 
diagnosis of vertigo was not given.  Rather, in November 
2005, Dr. B reported that he did not feel that the imbalance 
was secondary to the inner ear.  It was more likely a loss of 
proprioception with his peripheral neuropathy. 

There is no medical evidence diagnosing the condition of 
vertigo.  The veteran is not a medical professional and his 
own opinion that he has vertigo, in this case, is not 
competent.  Similarly, his lay opinion attributing the remote 
onset of claimed vertigo to any in-service incident is not 
competent.  Under these circumstances, the Board must 
conclude that the veteran has not met the requirements for 
service connection for vertigo, and that, on this basis, his 
claim must be denied.  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

To the extent that he has an imbalance disability, there is 
no competent evidence linking the underlying pathology to 
service.





ORDER

Service connection for vertigo is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


